Exhibit 10.6

EXECUTION COPY

NEW GUARANTEE AGREEMENT (this “New Guarantee Agreement”) dated as of February 4,
2008, among Intelsat (Bermuda), Ltd., a Bermuda exempted company (the “New
Guarantor”), Intelsat Jackson Holdings, Ltd., a Bermuda exempted company (the
“Borrower”) and Bank of America, N.A., in its capacity as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS Intelsat (Bermuda), Ltd. as it existed prior to the Transfer described
below (“Intelsat Bermuda”) and Intelsat, Ltd. (the “Parent Guarantor”) have
heretofore executed and delivered to the Administrative Agent a $1,000,000,000
Senior Unsecured Credit Agreement (as amended, supplemented or otherwise
modified, the “Credit Agreement”) dated as of February 2, 2007, and Intelsat
Subsidiary Holding Company, Ltd., Intelsat Holdings LLC, Intelsat LLC, Intelsat
Global Sales & Marketing Ltd., Intelsat USA Sales Corp., Intelsat USA License
Corp., Intelsat Global Service Corporation and Intelsat UK Financial Services
Ltd. (collectively, the “Subsidiary Guarantors”, and together with the Parent
Guarantor, the “Guarantors”) have heretofore executed and delivered to the
Administrative Agent a Guarantee dated as of February 2, 2007 providing for the
guarantee of the Borrower’s obligations under the Credit Agreement and the
Loans;

WHEREAS prior hereto Intelsat Bermuda transferred certain of its assets and
liabilities to the Borrower (the “Transfer”);

WHEREAS Intelsat Bermuda, the Borrower and the Guarantors have heretofore
executed and delivered to the Administrative Agent an Assumption and Affirmation
Agreement dated as of February [    ], 2008, whereby the Borrower assumed all of
Intelsat Bermuda’s obligations under the Credit Agreement and the Loans, and the
Guarantors confirmed that each of their guarantees applies to the Borrower’s
obligations under the Credit Agreement and the Loans on the terms and subject to
the conditions set forth in the Credit Agreement and the Loans;

WHEREAS the New Guarantor desires to execute and deliver to the Administrative
Agent the New Guarantee Agreement pursuant to which the New Guarantor shall
unconditionally guarantee all of the Borrower’s obligations under the Credit
Agreement and the Loans pursuant to a Guarantee on the terms and conditions set
forth herein; and

WHEREAS pursuant to Section 14.1(a)(iii) of the Credit Agreement, the Borrower
and the Administrative Agent are authorized to execute and deliver this New
Guarantee Agreement;

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the New Guarantor,
the Borrower and the Administrative Agent mutually covenant and agree for the
equal and ratable benefit of the Lenders as follows:

1. Defined Terms. As used in this New Guarantee Agreement, capitalized terms
defined in the Credit Agreement and not otherwise defined herein have the
meanings assigned such terms in the Credit Agreement. The words “herein,”
“hereof” and hereby and other words of similar import used in this New Guarantee
Agreement refer to this New Guarantee Agreement as a whole and not to any
particular section hereof.



--------------------------------------------------------------------------------

2. Agreement to Guarantee. The New Guarantor hereby agrees, jointly and
severally with all existing Guarantors, to unconditionally guarantee the
Borrower’s obligations under the Credit Agreement and the Loans on the terms and
subject to the conditions set forth in Article 15 of the Credit Agreement as if
it were also Holdings (as defined in the Credit Agreement) and to be bound by
all other applicable provisions of the Credit Agreement and the Loans applying
to a Guarantor and Holdings and to perform all of the obligations and agreements
of a Guarantor and Holdings under the Credit Agreement; provided, that the New
Guarantor may at any time request to be released from the Guarantee and the
Administrative Agent and the Lenders shall promptly effectuate such release and
shall, at the Borrower’s expense, take all actions reasonably required or
requested by the New Guarantor to effectuate such release.

3. Notices. All notices or other communications to the New Guarantor shall be in
writing and delivered in person, via facsimile or mailed by first-class mail
addressed as follows:

Intelsat (Bermuda), Ltd.

c/o Intelsat, Ltd.

Wellesley House North, 2nd Floor

90 Pitts Bay Road

Pembroke, Bermuda HM 08

4. Ratification of Credit Agreement; New Guarantee Agreement Part of Credit
Agreement. Except as expressly amended hereby, the Credit Agreement is in all
respects ratified and confirmed and all the terms, conditions and provisions
thereof shall remain in full force and effect. This New Guarantee Agreement
shall form a part of the Credit Agreement for all purposes, and every Lender and
Credit Party shall be bound hereby.

5. Governing Law. THIS NEW GUARANTEE AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

6. Administrative Agent Makes No Representation. The Administrative Agent makes
no representation as to the validity or sufficiency of this New Guarantee
Agreement.

7. Counterparts. The parties may sign any number of copies of this New Guarantee
Agreement. Each signed copy shall be an original, but all of them together
represent the same agreement.

8. Effect of Headings. The Section headings herein are for convenience only and
shall not effect the construction thereof.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this New Guarantee Agreement
to be duly executed as of the date first above written.

 

INTELSAT (BERMUDA), LTD.

By:

 

 

Name:

 

Title:

 

INTELSAT JACKSON HOLDINGS, LTD.

By:

 

 

Name:

 

Title:

 

[New Guarantee Agreement Signature Page]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT

By:

 

 

Name:

 

Title:

 

[New Guarantee Agreement Signature Page]